Name: Commission Directive 94/50/EC of 31 October 1994 amending Council Directive 70/524/EEC concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: technology and technical regulations;  health;  agricultural activity;  food technology
 Date Published: 1994-11-18

 Avis juridique important|31994L0050Commission Directive 94/50/EC of 31 October 1994 amending Council Directive 70/524/EEC concerning additives in feedingstuffs Official Journal L 297 , 18/11/1994 P. 0027 - 0028 Finnish special edition: Chapter 3 Volume 63 P. 0005 Swedish special edition: Chapter 3 Volume 63 P. 0005 COMMISSION DIRECTIVE 94/50/EC of 31 October 1994 amending Council Directive 70/524/EEC concerning additives in feedingstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs (1), as last amended by Commission Directive 94/41/EC (2), and in particular Article 7 thereof, Whereas Directive 70/524/EEC provides for regular amendment of the content of its Annexes to take account of advances in scientific and technical knowledge; whereas the Annexes were consolidated by Commission Directive 91/248/EEC (3); Whereas the investigation of various additives currently listed in Annex II and therefore capable of authorization at national level has not yet been completed; whereas, therefore, the period of authorization of these substances should be extended for a specific period; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Feedingstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex II to Directive 70/524/EEC is hereby amended as set out in the Annex hereto. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 30 March 1995. They shall immediately inform the Commission thereof. When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. 2. Member States shall communicate to the Commission the text of the main provisions of domestic law which they adopt in the field governed by this Directive. Article 3 This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Communities. Done at Brussels, 31 October 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 270, 14. 12. 1970, p. 1. (2) OJ No L 209, 12. 8. 1994, p. 18. (3) OJ No L 124, 18. 5. 1991, p. 1. ANNEX Annex II to Council Directive 70/524/EEC is amended as follows: 1. in part A 'Antibiotics': 1.1. against item 22 'Avoparcin' the date '30. 11. 1994' in column 'Period of authorization' is replaced by '8. 4. 1995' for the category of animal 'Dairy cattle'; 1.2. against item 28 'Avilamycin' the date '30. 11. 1994' in the column 'Period of authorization' is replaced by '19. 7. 1995' for the category of animal 'Chickens for fattening'; 1.3. against item 29 'Efrotomycin' the date '30. 11. 1994' in the column 'Period of authorization' is replaced each time by '30. 11. 1995' for the categories of animal 'Piglets' and 'Pigs'; 1.4. against item 30 'Virginiamycin' the date '30. 11. 1994' in the column 'Period of authorization' is replaced by '30. 11. 1995' for the category of animal 'Sows'; 2. in part D 'Coccidiostats and other medicinal substances': 2.1. against item 23 'Narasin/Nicarbazin' the date '30. 11. 1994' in the column 'Period of authorization' is replaced by '19. 7. 1995' for the category of animal 'Chickens for fattening'; 2.2. against item 25 'Halofuginone' the date '30. 11. 1994' in the column 'Period of authorization' is replaced by '30. 11. 1995' for the category of animal 'Chickens reared for laying'; 3. in part F 'Colouring matters, including pigments', against item 11 'Astaxanthin-rich Phaffia rhodozyma' the date '30. 11. 1994' in column 'Period of authorization' is replaced by '30. 11. 1995' for the category of animal 'Salmon, trout'; 4. in part L, 'Binding agents, anti-caking agents and coagulants': 4.1. against item 1 'Synthetic calcium aluminates' the date '30. 11. 1994' in the column 'Period of authorization' is replaced by '30. 11. 1995' for the category of animal 'Dairy cows, cattle for fattening, calves, lambs, kids'; 4.2. against item 2 'Natrolite-phonolite' the date '30. 11. 1994' in the column 'Period of authorization' is replaced by '30. 11. 1995' for the category of animal 'All animal species and categories'; 5. in part N 'Enzymes', against item 1 '3-phytase (EC 3.1.3.8)' the date '30. 11. 1994' in the column 'Period of authorization' is replaced each time by '30. 11. 1995' for the categories of animals 'Pigs (all categories of animals)' and 'Chickens (all categories of animals)'; 6. in part O 'Micro-organisms', against item 1 'Bacillus cereus var. toyoi (CNCM I-1012/NCIB 40112)' the date '30. 11. 1994' in the column 'Period of authorization' is replaced each time by '30. 11. 1995' for the categories of animals 'Piglets', 'Pigs' and 'Sows'.